Title: To Benjamin Franklin from William Carmichael, 14 April 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 14. April 1781.
Some time ago I made you a volontary promise to contribute to your pleasure by introducing to your Acquaintance Mr. Giuste late chargé d’Affairs of Vienna & Tuscany at this Court— He now to the great regret of all his Friends here puts it in my Power to fulfill my Engagements & to add to the Number of these few of the Many who have desired your Acquaintance, that have merited your Esteem— I have had the honor of being known to this Gentleman since the first Week of my arrival in this City & have ever found in him that Liberty of sentiment and conduct which disdains a line of Action that Many short sighted Politicians frequently deem the most essential part of their Duty. But I wander from my Subject, which is merely to present this Gentleman to your Acquaintance & that of your philosophica[l] Friends. He in a very short Conversation with yourself, Will do himself more Justice than I can do in many Pages.—
I have the honor to be with sincere respect & Esteem Your Excellency’s Most obliged & most humble Sevt.
(signed) W. Carmichael.
His Excelly. B. Franklin.
